        Case 19-00865                    Doc 6          Filed 06/27/19 Entered 06/27/19 09:53:20                                     Desc Ch 13 First
                                                                  Mtg Page 1 of 2
Information to identify the case:

Debtor 1:
                      Trenton J. Rogers                                                        Social Security number or ITIN:     xxx−xx−5370
                                                                                               EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name      Last Name

Debtor 2:             Tanya M. Rogers                                                          Social Security number or ITIN:     xxx−xx−3101
(Spouse, if filing)                                                                            EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name      Last Name

United States Bankruptcy Court:           Northern District of Iowa                                Date case filed for chapter:       13      6/26/19

Case number:           19−00865
Official Form B309I

Notice of Chapter 13 Bankruptcy Case                                                                                                                              12/17



For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in
effect, creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required
to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11
U.S.C. § 1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice.
Creditors who want to have their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the
same deadline. (See line 13 below for more information.) To protect your rights, consult an attorney. All documents filed in the case may be
inspected at the bankruptcy clerk's office at the address listed below or through PACER (Public Access to Court Electronic Records at
www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers,
which may appear on a version of this notice. However, the full numbers must not appear on any document filed with the court. Do
not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security
or Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                    About Debtor 1:                                                   About Debtor 2:
1. Debtor's full name                               Trenton J. Rogers                                                 Tanya M. Rogers

2. All other names used in the
   last 8 years                                     aka Trent J. Rogers

3. Address                                          616 Redbird Run                                                   616 Redbird Run
                                                    Tiffin, IA 52340                                                  Tiffin, IA 52340
                                                    Derek N.W. Hong                                                   Phone: 319−294−5853
4. Debtor's attorney                                425 Second Street SE, Suite 950                                   Email: certs@honglaw.com
   Name and address                                 Cedar Rapids, IA 52401
5. Bankruptcy trustee                               Carol F. Dunbar                                                   Phone: 319−233−6327
   Name and address                                 531 Commercial Street Ste 500                                     Email: cfdunbar@cfu.net
                                                    Waterloo, IA 50701
6. Bankruptcy clerk's office                                                                                         Hours open: Monday−Friday 8:00 AM − 4:30 PM
     Documents in this case may be filed at         111 Seventh Avenue SE #15                                        Phone: (319) 286−2200
     this address. You may inspect all              Cedar Rapids, IA 52401−2101                                      www.ianb.uscourts.gov
     records filed in this case at this office or
     online at www.pacer.gov.                                                                                        Date: 6/27/19
                                                                                                                                       For more information, see page 2




Official Form B309I                                         Notice of Chapter 13 Bankruptcy Case                                                   page 1
      Case 19-00865                 Doc 6        Filed 06/27/19 Entered 06/27/19 09:53:20                                           Desc Ch 13 First
                                                           Mtg Page 2 of 2
Debtor Trenton J. Rogers and Tanya M. Rogers                                                                                         Case number 19−00865 C
7. Meeting of creditors       August 6, 2019 at 12:20 PM                                                        Location:
   Debtors must attend the meeting to      The meeting may be continued or adjourned to a later date.           U.S. Courthouse, 111 7th Ave SE,
   be questioned under oath. In a joint   If so, the date will be on the court docket. All Individual           Room 120, Cedar Rapids, IA
   case, both spouses must attend.        Debtors must provide picture identification and proof of
   Creditors may attend, but are not      social security number to the trustee at the meeting of
   required to do so.                     creditors. Failure to do so may result in your case being
                                          dismissed.
8. Deadlines                              Deadline to file a complaint to challenge                                    Filing deadline: 10/7/19
   The bankruptcy clerk's office must     dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following   You must file:
   deadlines.
                                          • a motion if you assert that the debtors are not entitled to    • a complaint if you want to have a particular debt
                                          receive a discharge under U.S.C. § 1328(f) or                    excepted from discharge under 11 U.S.C. § 523(a)(2) or
                                                                                                           (4).


                                          Deadline for all creditors to file a proof of claim  Filing deadline: 9/4/19
                                          (except governmental units):
                                          Deadline for governmental units (except as           Filing deadline: 180 days from the
                                          otherwise provided in Fed. R. Bankr. P. 3002 (c)(1)) date of Order of Relief
                                          to file a proof of claim:

                                          Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                          www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might not be
                                          paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules that the debtor
                                          filed. Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                          example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the right to
                                          a jury trial.


                                          Certification About a Financial Management Course Filing Deadline: No Later Than the
                                          Date of the Last Payment Made by the Debtor(s) as Required by the Plan
                                          Reaffirmation Agreement Filing Deadline: 10/7/19


                                          Deadline to object to exemptions:                                             Filing                30 days after the
                                          The law permits debtors to keep certain property as exempt. If you            deadline:             conclusion of the
                                          believe that the law does not authorize an exemption claimed, you                                   meeting of
                                          may file an objection.                                                                              creditors
9. Filing of plan                         The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on
                                          confirmation will be sent separately.
10. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend the
    address                               deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about
                                          your rights in this case.
11. Filing a chapter 13                   Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts according to a
    bankruptcy case                       plan. A plan is not effective unless the court confirms it. You may object to confirmation of the plan and appear at the
                                          confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if the confirmation hearing is not
                                          indicated on this notice, you will be sent notice of the confirmation hearing. The debtor will remain in possession of the
                                          property and may continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to
                                          creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt. You may
                                          inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize
                                          an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                    Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt. However,
                                          unless the court orders otherwise, the debts will not be discharged until all payments under the plan are made. A
                                          discharge means that creditors may never try to collect the debt from the debtors personally except as provided in the
                                          plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a
                                          complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                          entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.


   Appointment of Trustee and The trustee named in line 5 of this notice is the interim trustee appointed by the U.S. Trustee to serve under
   Tax Returns                general blanket bond. Per Section 521(e), individual debtor(s) are required to provide to the trustee, no later
                              than 7 days prior to the date set for the first meeting of creditors, a copy of the Federal Income Tax return for the
                                          most recent tax year ending immediately before the commencement of the case.




Official Form B309I                                   Notice of Chapter 13 Bankruptcy Case                                                          page 2
